THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF SECURED CONVERTIBLE PROMISSORY NOTE $ ,200 San Diego, California For value received, Ethos Environmental, Inc., a Nevada corporation (the “Company”), promises to pay to (the “Holder”), theprincipalof ($). Interest shall accrue from the date of this Note on the unpaid principal amount at 12% per annum. This Note is one of a series of Secured Convertible Promissory Notes (the “Notes”) containing substantially identical terms and conditions issued under that certain Securities Purchase Agreement dated concurrently herewith (the “Purchase Agreement”). 1.Maturity.Unless converted, this
